Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         01-OCT-2018
                                                         02:37 PM



                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I
_________________________________________________________________

                     RICK DAYSOG, Petitioner,

                                 vs.

THE HONORABLE R. MARK BROWNING, Judge of the Circuit Court of the
        First Circuit, State of Hawai#i, Respondent Judge.
_________________________________________________________________

                        ORIGINAL PROCEEDING
                        (TR. NO. 17-1-0122)

         ORDER DENYING PETITION FOR WRIT OF PROHIBITION
                      AND WRIT OF MANDAMUS
  (By: Nakayama, Acting C.J., McKenna, Pollack, and Wilson, JJ., and
 Circuit Court Judge Hiraoka, in place of Recktenwald, C.J., recused)

          Upon consideration of petitioner Rick Daysog’s petition

for writ of prohibition and writ of mandamus, filed on July 9,

2018, the respondent judge’s answer, filed on August 16, 2018,

Successor Trustee of the Abigail K. K. Kawananakoa Revocable

Living Trust Dated April 4, 2001, as Amended James H. Wright’s

answer, filed on August 20, 2018, Abigail K. K. Kawananakoa and

Veronica Gail Worth’s joint opposition, filed on August 20, 2018,

the Abigail K. K. Kawananakoa Foundation’s answer, filed on

August 20, 2018, Special Master James A. Kawachika’s answer,

filed on August 20, 2018, Mark Smart, Thongbay Smart, and Wayne
Shizuru’s answer, filed on August 21, 2018, the respective

supporting documents, and the record, it appears that, although

the initial orders of the probate court that allowed various

documents to be filed under seal in In the Matter of the Abigail

K. K. Kawananakoa Revocable Living Trust dated April 4, 2001, as

amended, Tr. No. 17-1-01222 (“the Trust Case”) did not fully

comply with the procedural and substantive requirements set forth

by court rules and this court’s precedents, the circuit court’s

August 2, 2018 order, which required the parties to file redacted

versions of documents that were filed under seal for which

redacted versions had not yet been filed--except for documents

filed under seal pursuant to Hawaii Probate Rule 3(d)--has

substantially addressed the issues underlying the petition.

     Thus, based on the current posture of the Trust Case, the

requested extraordinary relief is not warranted.   See Honolulu

Advertiser, Inc. v. Takao, 59 Haw. 237, 241, 580 P.2d 58, 62

(1978) (a writ of prohibition “is an extraordinary remedy . . .

to restrain a judge of an inferior court from acting beyond or in

excess of his jurisdiction”); Kema v. Gaddis, 91 Hawai#i 200,

204, 982 P.2d 334, 338 (1999) (a writ of mandamus is an

extraordinary remedy that will not issue unless the petitioner

demonstrates a clear and indisputable right to relief and a lack

of alternative means to redress adequately the alleged wrong or

obtain the requested action).   Accordingly,


                                 2
          IT IS HEREBY ORDERED that the petition for writ of

prohibition and writ of mandamus is denied.   We note, however,

that the August 2, 2018 order in the Trust Case expressly

directed the parties to continue to comply with Oahu Publications

v. Takase, 139 Hawai#i 236, 386 P.3d 873 (2016) by filing

redacted versions of documents that were previously sealed.    The

probate court shall ensure that the redactions comply with Takase

and other requirements provided by law.

          DATED: Honolulu, Hawai#i, October 1, 2018.

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack

                              /s/ Michael D. Wilson

                              /s/ Keith K. Hiraoka




                                3